Name: Council Regulation (EC) No 1003/1999 of 10 May 1999 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  trade;  European construction;  Europe
 Date Published: nan

 Avis juridique important|31999R1003Council Regulation (EC) No 1003/1999 of 10 May 1999 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway Official Journal L 123 , 13/05/1999 P. 0019 - 0024COUNCIL REGULATION (EC) No 1003/1999of 10 May 1999amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in NorwayTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Articles 8(9) and 9 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Articles 13(9) and 15 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PROVISIONAL DUTIES(1) Within the framework of the anti-dumping and anti-subsidy investigations initiated by two separate notices published in the Official Journal of the European Communities(3), the Commission accepted, by Decision 97/634/EC(4), undertakings offered by the Kingdom of Norway and by 190 Norwegian exporters.(2) The text of the undertakings provides that failure to submit a quaterly report of all sales transactions to the first unrelated customer in the Community within a prescribed time-limit except in case of force majeure would be construed as a violation of the undertaking, as would non-compliance with the obligation to sell the product concerned on the Community market at or above the minimum prices provided for in the undertaking.(3) For the second quarter of 1998, 10 Norwegian companies either did not present a report within the prescribed time limit (or did not submit any report at all and two Norwegian exporters appeared to have sold the product concerned to the Community market at a price which was below the price provided for in their undertakings.(4) The Commission therefore had reason to believe that these 12 companies had breached the terms of their undertakings.(5) Consequently, the Commission, by Regulation (EC) No 82/1999(5) hereinafter referred to as the "Provisional Duty Regulation", imposed provisional anti-dumping and countervailing duties on imports of farmed Atlantic salmon falling within CN codes ex03021200, ex 0304 10 13, ex 0303 22 00 and ex 0304 20 13 originating in Norway and exported by the six (initially 12) companies listed in the Annex to that Regulation. By the same Regulation, the Commission deleted the companies concerned from the Annex to Decision 97/634/EC, which listed the companies from which undertakings were accepted.B. SUBSEQUENT PROCEDURE(6) All 12 Norwegian companies subject to the provisional duties received disclosure in writing concerning the essential facts and considerations, on the basis of which these provisional duties were imposed. They were also given an opportunity to submit comments and request a hearing.(7) Within the time limit set in the provisional duty Regulation, nine of the Norwegian companies concerned submitted comments in writing and five requested hearings, which were granted. In addition, comments were also submitted by the Norwegian Seafood Association on behalf of two of the companies subject to the provisional measures. Following these submissions, the Commission sought and examined all information it deemed necessary for the purpose of a definitive determination on the apparent violations.(8) In this regard, the Commission's investigation established that six of the companies against which provisional measures had been imposed had not violated their undertakings and that they should be reinstated on the list of companies benefiting from an exemption from the anti-dumping and countervailing measures. These exporters were informed of the essential facts and considerations on the basis of which it was intended to reinstate the Commission's acceptance of their undertakings.As concerns the other six companies subject to provisional measures, they were informed of the essential facts and considerations on the basis of which it was intended to confirm the withdrawal of the Commission's acceptance of their undertaking and to recommend the imposition of definitive anti-dumping and countervailing duties and the definitive collection of the amounts secured by way of provisional duties. They were also granted a period within which to make representations subsequent to this disclosure.(9) The Commission's findings in this respect are set out more fully in Regulation (EC) No 929/1999.(10) None of the comments submitted, however, have changed the conclusion that definitive anti-dumping and countervailing duties should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by the six companies listed in Annex I to this Regulation.C. DEFINITIVE DUTIES(11) The investigations which led to the undertakings were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/97(6) and by a final determination as to subsidisation and injury by Regulation (EC) No 1891/97(7).(12) In accordance with Article 8(10) of Regulation (EC) No 384/96 and Article 13(10) of Regulation (EC) No 2067/97 respectively, the rate of the anti-dumping duty and the countervailing duty must be established on the basis of the best information available.(13) In this regard, and in view of recital 107 of Regulation (EC) No 1890/97 and recital 149 of Regulation (EC) No 1891/97, it is considered appropriate that the definitive anti-dumping and countervailing duty rates be set at the level and in the form imposed by Regulation (EC) No 772/1999(8).D. DEFINITIVE COLLECTION OF PROVISIONAL DUTIES(14) A breach of undertaking has been established in relation to six exporters which have violated their undertakings. Therefore, it is considered necessary that, in relation to these exporters, the amounts secured by way of provisional anti-dumping and countervailing duties be definitively collected at the level of the definitive duties.E. AMENDMENT OF THE ANNEX TO REGULATION (EC) No 772/1999(15) Two Norwegian companies, Saga Lax Nord AS and Hydro Seafood Sales AS, which are on the list of companies from which undertakings are accepted, informed the Commission that their names had changed to Prima Nor AS and Hydro Seafood Norway AS respectively. They requested that these changes be reflected in the list of companies benefiting from the exemption from payment of anti-dumping and countervailing duties. The Commission has verified that there were no changes in their corporate structures which would call for a more detailed examination of the appropriateness of them maintaining their undertakings.(16) Accordingly, in view of all the above, the Annex to Regulation (EC) No 772/1999 exempting the parties listed therein from the duty, should be amended so as to remove the exemption from the companies listed in Annex I hereto. The said Annex should also be amended to take account of the change of name to Prima Nor AS by the company Saga Lax Nord AS and the change of name to Hydro Seafood Norway AS by the company Hydro Seafood Sales AS,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 772/1999 shall be replaced by Annex II to this Regulation.Article 2The amounts secured by way of the provisional anti-dumping and countervailing duties imposed by Regulation (EC) No 82/1999 in relation to farmed (other than wild) Atlantic salmon falling within CN codes ex03021200 (TARIC code: 0302 12 00*19), ex 0304 10 13 (TARIC code: 0304 10 13*19), ex 0303 22 00 (TARIC code: 03032200*19) and ex 0304 20 13 (TARIC code: 03042013*19) originating in Norway and exported by the companies listed in Annex I to this Regulation shall be definitively collected.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 May 1999.For the CouncilThe PresidentH. EICHEL(1) OJ L 56, 6.3.1996, p. 1; Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 288, 21.10.1997, p. 1.(3) OJ C 235, 31.8.1996, p. 18 and OJ C 235, 31.8.1996, p. 20.(4) OJ L 267, 30.9.1997, p. 81; Decision as last amended by Regulation (EC) No 2249/98 (OJ L 282, 20.10.1998, p. 57).(5) OJ No L 8, 14.1.1999, p. 8; Regulation as last amended by Regulation (EC) No 929/1999 (OJ L 115, 4.5.1999, p. 13).(6) OJ L 267, 30.9.1997, p. 1; Regulation as last amended by Regulation (EC) No 2052/98 (OJ L 264, 29.9.1998, p. 17).(7) OJ L 267, 30.9.1997, p. 19; Regulation as last amended by Regulation (EC) No 2052/98 (OJ L 264, 29.9.1998, p. 17).(8) OJ L 101, 16.4.1999, p. 1.ANNEX IList of companies subject to definitive anti-dumping and countervailing duties>TABLE>ANNEX IIList of companies exempted from the definitive anti-dumping and countervailing duties>TABLE>